DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 
Applicant argues:
Argument 1: Applicant submits that “Elkholy fails to disclose a filter circuit comprising a variable capacitance coupled between a second node and ground, and a controller coupled to control a capacitance amount for the variable capacitance during the transmit mode to tune the filter circuit to a harmonic of a frequency for the transmit output signal and filter the harmonic from the transmit output signal provided by the power amplifier during the transmit mode, as recited in previously presented independent claims 1, 8 and 14. The Office Action alleges that Elkholy provides teaching for a filter circuit (in FIG. 3) comprising a first inductance (L3) coupled between the first node (node N2', FIG. 5 of Yu) and a second node (node 137, FIG. 3 of Elkholy), a variable capacitance (capacitor Cl, FIG. 3 of Elkholy) coupled between the second node and ground, and a second inductor (L4) coupled between the second node and 
Argument 2: Applicant further submits that “The cited art fails to disclose: (i) a controller configured, during the transmit mode, to tune a filter circuit to a harmonic of a frequency for a transmit output signal provided by a power amplifier during the transmit mode, and (ii) where the filter circuit is coupled to filter a harmonic from a transmit output signal provided by the power amplifier during the transmit mode by shunting a current associated with the harmonic through the filter circuit to the ground, as recited in currently amended independent claims 1, 8 and 14.”
Examiner respectfully disagrees all of the allegations as argued. Examiner, in his previous office action, gave detail explanation of claimed limitation and pointed out exact locations in the cited prior art.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. 
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. 
In response to applicant's argument, examiner respectfully submits that:

With respect to the argument 2: It is noted that the claim 1 limitations does appears require the controller to control the transmit mode (Elkholy, see abstract for during transmitting mode” and the controller of Elkholy being used to control variable capacitors as shown in Fig. 3 of Elkholy, hence the control circuit 140 of Elkholy can be used to control capacitors and switch of Yu.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 & 14 are  rejected in the same manner as discussed above in claim 1.
Claims 2-7, 9-13 & 15-20 are rejected due to their dependency.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (hereinafter, Yu) (US 9042844 B2, of record) in view of Elkholy et al. (hereinafter, Elkholy) (US 10141971 B1, of record).
Insofar claim 1 understood, Yu (Fig. 5) teaches an integrated circuit (see abstract, single chip), comprising: a filter circuit (e.g. matching 5064) coupled between a first node (N2) and a connection pad (e.g. Np) for the integrated circuit, a power amplifier (502) coupled, during a transmit mode, to provide a transmit output signal to the connection pad without passing through the filter circuit except for the filter circuit comprising: a first inductance coupled between the first node and a second node; a variable capacitance coupled between the second node and ground; and a second inductance coupled between the second node and the connection pad.
Elkholy (Fig. 3) teaches a transceiver circuit comprising a matching circuit being connected to amplifiers (LNA 132 and PA 134) and wherein the matching circuit included variable C1 being connected to inductors L3 and L4 and variable capacity C2 being connected to L4; and a controller being coupled to control capacitors.
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention to have implemented the circuit of Yu with the teaching of Elkholy because in any practical implementation of Yu a known construction technique such as disclosed by Elkholy would haven obvious to be employed.
Accordingly, as an obvious consequence above the combination further teaches the filter circuit comprising: a first inductance (L3) coupled between the first node (see Fig. 5 of Yu,  node N2’) and a second node ( see node 137, Fig. 3 of Elkholy); a variable capacitance (see capacitor C1, Fig. 3 of Elkholy) coupled between the second node and 
Although, Yu does not explicitly teach a controller for controlling the capacitors. Elkholy teaches a well-known controller being used to control capacitor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have used a controller such as taught by Elkholy in order to control capacitance of the variable capacitors.
Accordingly, as an obvious consequence above the combination further teaches a controller (see Fig. 3 of Elkholy) coupled to control a capacitance amount for the variable capacitance to tune during the transmit mode, wherein the capacitance amount is controlled by the controller to tune the filter circuit to a harmonic of a frequency for the transmit output signal provided by the power amplifier (502 of Fig. 5) during the transmit mode (see abstract, transmitting mode) and wherein the filter circuit is coupled to filter the harmonic from the transmit output signal provided by the power amplifier during the transmit mode by shunting a current (any current, which considered as intended use) associated with the harmonic through the filter circuit to the ground.
Regarding claim 2, the combination teaches all of the limitations as discussed above in claim 1 and further teach harmonic frequency but does not explicitly teach  a third harmonic of the frequency for the transmit output signal.
However, the selection of the particular characteristics of the harmonic is a third harmonic of the frequency for the transmit output signal is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the third harmonic of the frequency for the 
Regarding claim 3, further comprising a switch (5070) coupled between the first node and ground, and wherein the controller 140 may be used to configure to provide a control signal to the switch to cause the switch to be open in a receive mode and closed in e transmit mode.
Regarding claim 4, further comprising a low noise amplifier (508) coupled to the first node to receive a receive signal from the filter circuit during the receive mode.
Regarding claim 5, wherein two separate inductor structures are used to provide the first inductance and the second inductance  or wherein a tapped inductor structure is used to provide the first inductance and the second inductance (which considered as intended use, see Fig. 3 of Elkholy).
Regarding claim 6, the combination teaches all of the limitations as discussed above in claim 1 and does not explicitly teaches the power amplifier is configured to generate output power for the transmit output signal of greater than or equal to 15 dBm. 
However, the selection of the particular characteristics of the power amplifier is configured to generate output power for the transmit output signal of greater than or equal to 15 dBm is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select or configure the power amplifier is configured to generate output power for the transmit output signal of greater than or equal to 15 dBm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 7, wherein the variable capacitance comprises a plurality of capacitors coupled to a plurality of switches (not shown, see Fig. 3 of Qiao et al, of record) that receive control signals from the controller (which considered as intended use, see well-known capacitor being connected to a switch as shown in Fig. 3 of Qiao, for example).
Insofar claim 8 is understood, Yu (Fig. 5) discloses a system, comprising: an antenna (see Fig. 5 of Yu, to antenna); an integrated circuit having a receive path including a low noise amplifier “LNA” (508) and a transmit path including a power amplifier (502); one or more bond wires (not shown, see Column 3 third paragraph, port  NP) coupled between an on-chip radio frequency (RF) input/output pad for the integrated circuit and an off-chip RF input/output pad coupled to the antenna (not shown, bond-wire is known to be used between connection pad and antenna, hence, it is considered as intended use); (the following limitations which discussed above in claim 1) a filter circuit within the integrated circuit coupled between the LNA and the on-chip RF input/output pad, the filter circuit comprising: a first inductance coupled between the LNA and a second node; a variable capacitance coupled between the second node and ground; and a second inductance coupled between the second node and the on-chip RF input/output pad; and a controller (see above discussion in claim 1) coupled to control a capacitance amount for the variable capacitance; wherein the power amplifier is coupled, during transmit mode, to provide a transmit output signal to the RF input/output pad without passing through the filter circuit; and wherein the controller is configured during transmit mode to tune filtering for the filter circuit with respect to a harmonic of a frequency for the transmit output signal provided by the power amplifier 
Regarding claim 10, further comprising a switch (5070, Fig. 5 of Yu) coupled between ground and a node between the LNA and the first inductance, and wherein the controller is configured to provide a control signal to the switch to cause the switch to be open in a receive mode and closed in the transmit mode.
Regarding claim 9 is rejected in the same manner as discussed above in claim 2.
Regarding claim 11 is rejected in the same manner as discussed above in claim 5.
Regarding claim 12 is rejected in the same manner as discussed above in claims 6.
Regarding claim 13 is rejected in the same manner as discussed above in claim 7.
Regarding claim 14 is rejected in the same manner as discussed above in claim 8.
Regarding claim 15 is rejected in the same manner as discussed above in claim 2.
Regarding claim 16 is rejected the same manner as discussed above in claim 3.
Regarding claim 17 is rejected the same manner as discussed above in claim 4.
Regarding claim 18 is rejected in the same manner as discussed above in claim 11.
Regarding claim 19 is rejected in the same manner as discussed above in claim 12.
Regarding claim 20 is rejected in the same manner as discussed above in claim 13.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843